                  Case 19-12378-KBO              Doc 1293        Filed 01/21/21         Page 1 of 4




                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC,                              Case Nos. 19-12378 (KBO)
    et al.,1
                                                               (Jointly Administered)
                     Debtors.
                                                               Re: Docket Nos. 1226, 1239 & 1248

                                 NOTICE OF DEPOSITION
                      OF HAIN CAPITAL INVESTORS MASTER FUND, LTD.

             PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, as made applicable to this matter by Rules 7030 and 9014 of the Federal Rules of

Bankruptcy Procedure, DUS Operating, Inc., as the designated assignee of Dura Buyer DNA, LLC

(“DUS”), by and through its undersigned counsel, will take the deposition upon oral examination

of Hain Capital Investors Master Fund, Ltd. (“Hain”) in connection with the following:

      1. Motion of Hain Capital Investors Master Fund, Ltd. for Payment of Cure Amount [Docket
         No. 1226] (“Hain Motion”);

      2. Objection of DUS Operating, Inc., Designated Assignee of Dura Buyer DNA, LLC, to
         Motion of Hain Capital Investors Master Fund, Ltd. for Payment of Cure Amount [Docket
         No. 1239] (“DUS Objection”);

      3.     Reply in Support of Motion of Hain Capital Investors Master Fund, Ltd. for Payment of
             Cure Amount [Docket No. 1248] (“Hain Reply”);

The deposition will commence at 10:00 a.m. (prevailing Eastern Time) on January 25, 2021 and

will be conducted remotely and telephonically by Zoom.




1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.

{9349592:2 }
76225157.3
               Case 19-12378-KBO         Doc 1293     Filed 01/21/21     Page 2 of 4




         PLEASE TAKE FURTHER NOTICE that the oral examination will be conducted via

Zoom before a person authorized to administer oaths. The deposition will be recorded by

stenographic means and/or audiovisual means.

         PLEASE TAKE FURTHER NOTICE THAT pursuant to Federal Rule 30(b)(6), Hain is

required to designate one or more officers, directors, managing agents, or other persons who

consent to testify on behalf of Hain with regard to the subject matters described in Exhibit A

attached hereto. DUS respectfully requests that by 4:00 p.m. (prevailing Eastern Time) on Friday,

January 22, 2021, Hain provides the following information to the undersigned counsel via

electronic mail to John E. Benko, jbenko@mcdonaldhopkins.com:

•        the name and title/position of each designated witness, and

•        the specific subject matter(s) upon which each designated witness will testify.




{9349592:2 }
76225157.3
               Case 19-12378-KBO   Doc 1293   Filed 01/21/21    Page 3 of 4




Dated: January 21, 2021                       POLSINELLI PC
       Wilmington, Delaware
                                              /s/ Shanti M. Katona
                                              Christopher A. Ward (Del. Bar No. 3877)
                                              Shanti M. Katona (Del. Bar No. 5352)
                                              222 Delaware Avenue, Suite 1191
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-0920
                                              Facsimile: (302) 252-0921
                                              cward@polsinelli.com
                                              skatona@polsinelli.com

                                              – and –

                                              MCDONALD HOPKINS PLC
                                              Stephen M. Gross (admitted pro hac vice)
                                              John E. Benko (pro hac vice pending)
                                              Ashley J. Jericho (admitted pro hac vice)
                                              39533 Woodward Avenue, Suite 318
                                              West Bloomfield, Michigan 48304
                                              Telephone: (248) 646-5070
                                              Facsimile: (248) 646-5075
                                              sgross@mcdonaldhopkins.com
                                              jbenko@mcdonaldhopkins.com
                                              ajericho@mcdonaldhopkins.com




{9349592:2 }
76225157.3
               Case 19-12378-KBO         Doc 1293     Filed 01/21/21     Page 4 of 4




                                            EXHIBIT A

         For the purposes of this deposition notice, capitalized and undefined terms or phrases used

herein shall have the meanings ascribed to them in the Hain Motion or the DUS Objection.

                            Topics for Federal Rule 30(b)(6)Deposition

    1. The facts and circumstances surrounding the relationship of Hain and Plasti-Paint, Inc.
       (“Plasti-Paint”);

    2. The facts and circumstances surrounding the assignment of Plasti-Paint’s claims to Hain;

    3. Hain’s investigation, review, and “vetting” of the Plasti-Paint claims;

    4. Hain’s communications with Plasti-Paint relating to the Plasti-Paint claims and the Plasti-
       Paint contracts with the above-captioned debtors (“Debtors”);

    5. Hain’s communications with the Debtors relating to the Plasti-Paint claims, the Plasti-Paint
       contracts with the Debtors, and the decision whether or not to assume and assign the Plasti-
       Paint contracts; and

    6. Hain’s communications with Dura Buyer DNA, LLC and/or DUS relating to the Plasti-
       Paint claims, the Plasti-Paint contracts with the Debtors, and the decision whether or not
       to assume and assign the Plasti-Paint contracts.

    7. All claims made or threatened to be made against Plasti-Paint.

    8. All facts that Hain believes supports or that refutes the Hain Motion.

    9. All internal and external communications of Hain regarding Plasti-Paint’s claims, Hain’s
       considerations of purchasing those claims and Hain’s decision to purchase of those claims
       (communications includes written, communications, verbal communications and all other
       communications of any kind).

    10. The documents produced by Hain pursuant to the request of counsel to DUS Operating,
        Inc.




{9349592:2 }
76225157.3
